

Exhibit 10.28
 
AMENDMENT NO. 4
 
AMENDMENT NO. 4, dated as of January 30, 2008, among EMPIRE RESOURCES, INC., a
corporation duly organized and validly existing under the laws of the State of
Delaware (the “Company”); each of the lenders that is a signatory hereto
(individually, a “Bank” and, collectively, the “Banks”); and JPMORGAN CHASE
BANK, N.A., as agent for the Banks (in such capacity, together with its
successors in such capacity, the “Agent”).
 
The Company, the Banks and the Agent are parties to an Amended and Restated
Credit Agreement, dated as of June 13, 2006 (as heretofore modified and
supplemented and in effect on the date hereof, the “Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
(by making loans and issuing letters of credit) to be made by said Banks to the
Company in an aggregate principal amount not to exceed $150,000,000.  The
Company, the Banks and the Agent now wish to amend the Credit Agreement to
increase the aggregate amount of the Commitments of the Banks to extend credit
to the Company to $175,000,000 and to amend the Credit Agreement in certain
other respects and, accordingly, the parties hereto hereby agree as follows:
 


 
Section 1.  Definitions.  Except as otherwise defined in this Amendment No. 4,
terms defined in the Credit Agreement are used herein as defined therein.
 
Section 2.  Amendments.  Subject to the occurrence of the Amendment Effective
Date and effective on such date, the Credit Agreement shall be amended as
follows:
 
2.01.  New Definitions.  Section 1.01 of the Credit Agreement (Definitions)
shall be amended by inserting the following definitions in the appropriate
alphabetical sequence:
 
“Amendment No. 4” shall mean Amendment No. 4 to this Credit Agreement,dated as
of January 30, 2008 among the Company, the Banks party thereto and theAgent.
 
“ASIC” means, as at the date of Amendment No. 4, the Australian government
authority known as the “Australian Securities & Investments Commission”.
 
“Australian Registered” means registered as a foreign company under the
Corporations Act 2001 (Cth), or any successor legislation of the parliament of
the Commonwealth of Australia.
 
2.02.  Definition of “Australian Effective Date”. The definition of “Australian
Effective Date” in Section 1.01 of the Credit Agreement (Definitions) shall be
amended in its entirety to read as follows:
 
“‘Australian Effective Date’ shall mean, with respect to any Australian State or
Territory, the date on which each of the following conditions shall have been
satisfied:
 
(a) a Floating Charge with respect to all Receivables located in such State or
Territory,  shall have been duly executed and delivered by the Company and the
Agent;
 
(b)           a duly executed and undated Australian ASIC Form 309 to enable
ASIC registration of the Floating Charge in Australia if the Company is, or
becomes at any time, Australian Registered, shall have been delivered by the
Company to the Agent’s Australian counsel;
 
(c)           the Floating Charge has been stamped in the relevant State or
Territory (if applicable) or arrangements for stamping acceptable to the Agent
are in place, and that all other fees, costs and expenses with respect to the
execution and delivery of such Floating Charge shall have been paid;
 
(d)           evidence that the Company is not, and does not intend to become,
Australian Registered (or that it has been so registered and has complied with
its obligations under Section 8.19(a) hereof); and
 
(e)           the Company’s Australian counsel (such counsel being acceptable to
the Agent) shall have furnished to the Agent and the Banks a legal opinion (in
form satisfactory to the Agent) with respect to the enforceability and priority
under Australian law of the Floating Charge over the Receivables purported to be
covered thereby.”
 
2.03.  Definition of “Borrowing Base”.  Clauses (d), (g) and (h) of the
definition of “Borrowing Base” in Section 1.01 of the Credit Agreement
(Definitions) shall be amended in their entirety to read as follows:
 
“(d)           70% of the aggregate amount of Australian Receivables at said
date, provided that
 
(i)           no Australian Receivable shall be included in the Borrowing Base
unless the Australian Effective Date has occurred with respect to the State or
Territory in which the account debtor of such Australian Receivables is located,
and
 
(ii)           in no event shall the portion of the Borrowing Base attributable
to Australian Receivables exceed 10% of the Borrowing Base after giving effect
to the 70% limitation referenced to in this clause (d) (calculated before the
inclusion of any Australian Receivables therein), plus”
 
“(g)           75% of the aggregate value of Eligible Inventory at said date,
provided, that in no event shall the portion of the Borrowing Base attributable
to Eligible Inventory pursuant to this clause (g), together with inventory
included in the Borrowing Base pursuant to clause (h) below, constitute more
than 65% of the Borrowing Base, plus
 
 (h)           without duplication of clauses (e) and (f) above, 65% of the
aggregate amount of unsold aluminum billet, sheet and coil (which, but for
clause (e)(i) of the definition of “Eligible Inventory”, would constitute
Eligible Inventory), provided that in no event shall the aggregate amount of
such unsold aluminum billet, sheet and coil exceed $7,500,000, provided further,
that in no event shall the inventory included in the Borrowing Base pursuant to
this clause (h), together with the portion of the Borrowing Base attributable to
Eligible Inventory pursuant to clause (g) above, constitute more than 65% of the
Borrowing Base, plus”
 
2.04.  Definition of “Eligible Inventory”.  Each reference to “Eligible
Inventory” in the Credit Agreement shall be deemed to be a reference to
“Eligible Warehouse Inventory”.
 
2.05.  Definition of “Eligible Warehouse Inventory”.  The definition of
“Eligible Warehouse Inventory” in Section 1.01 of the Credit Agreement
(Definitions) (which, prior to giving effect to this Amendment No. 4 was the
definition of “Eligible Inventory”) shall be amended by deleting the word “and”
at the end of clause (d), replacing the period at the end of clause (e) with “;
and” and adding the following new clause (f) immediately after clause (e)
therein:
 
“(f)           that for Inventory that is in the possession or control of a
warehouseman, the Agent shall have received evidence that such warehouseman has
been notified of the security interest created in favor of the Agent, and that
the Company has used commercially reasonable efforts to obtain an authenticated
record from such warehouseman acknowledging that it holds possession of such
Inventory subject to a Lien in favor of the Agent and waives any Lien held by it
against such Inventory.”
 
2.06.  Definition of “Floating Charge”. The definition of “Floating Charge” in
Section 1.01 of the Credit Agreement (Definitions) shall be amended in its
entirety to read as follows:
 
“‘Floating Charge’ shall mean a Deed of Charge, in form and substance
satisfactory to the Banks, that creates a charge under Australian law with
respect to the Company’s present and future, right, title and interest in
specified Receivables.”
 
2.07.  Definition of “Revolving Loan Commitment”. The definition of “Revolving
Loan Commitment” in Section 1.01 of the Credit Agreement (Definitions) shall be
amended in its entirety to read as follows:
 
“‘Revolving Loan Commitment’ shall mean, as to each Bank, the obligation of such
Bank to make Loans and to acquire a participation in Letters of Credit and
Acceptances in an aggregate principal or face amount at any one time outstanding
up to but not exceeding the amount set opposite such Bank’s name under the
caption “Commitment” on the signature page of Amendment No. 4 (as the same may
be reduced from time to time pursuant to Section 2.05 hereof and increased
pursuant to Section 2.01(b) hereof).  The aggregate amount of the Revolving Loan
Commitments on the Amendment Effective Date (as that term is defined in
Amendment No. 4) is $175,000,000.”
 
2.08.  Borrowing Base Certificate.  The form of Borrowing Base Certificate set
forth as Exhibit B to the Credit Agreement, shall be amended and restated in its
entirety to read as Exhibit B to this Amendment No. 4.
 
2.09.  Financial Statements Etc.  Section 8.01 of the Credit Agreement
(Financial Statements Etc.) is hereby amended by deleting the final paragraph of
that section and inserting the following new paragraph therein:
 
“The Company will furnish to each Bank, at the time it furnishes each set of
financial statements pursuant to paragraph (a) or (b) above, a certificate of a
senior financial officer of the Company (the “Compliance Certificate”) (i) to
the effect that no Default has occurred and is continuing (or, if any Default
has occurred and is continuing, describing the same in reasonable detail and
describing the action that the Company has taken or proposes to take with
respect thereto) and (ii) setting forth in reasonable detail the computations
necessary to determine whether the Company is in compliance with Sections 8.07,
8.08(d), 8.09, 8.10 and 8.11 hereof as of the end of the respective quarterly
fiscal period or fiscal year, and (iii) certifying that the Company has not been
Australian Registered (or that it has been so registered and complied with its
obligations under Section 8.19(a) hereof).”
 
2.10. Additional Covenant.  Section 8 of the Credit Agreement (Covenants of the
Company) is hereby amended by inserting new clause 8.19 immediately after clause
8.18 therein:
 
“8.19. Australian Matters. The Company agrees that:
 
(a)           if it becomes, or takes steps towards becoming, Australian
Registered, it will promptly notify the Agent and will do all things necessary
(including the due execution (or re-execution as the case may be) of all
required ASIC Forms 309 and 350 (or such other applicable ASIC Forms at that
time)) to enable the Agent to immediately register each existing Floating Charge
with ASIC (as contemplated by the definition of Australian Effective Date in
Section 1.01 hereof) and, thereafter, do all things necessary to enable each new
Floating Charge entered into by it (as so contemplated) to be immediately
registered with the Australian Securities Commission, and
 
(b)           it will, at the request of the Required Banks, (i) promptly become
Australian Registered, (ii) furnish to the Agent evidence of such registration
and (iii) thereafter, comply with the provisions of the foregoing clause (a).”
 


 
2.11. Events of Default. Section 9(d) of the Credit Agreement (Events of
Default) is hereby amended by replacing the phrase “or 8.15” with the phrase “,
8.15 or 8.19.”
 
Section 3.  Representations and Warranties.  The Company represents and warrants
to the Banks as of the Amendment Effective Date that (x) the representations and
warranties set forth in Section 7 of the Credit Agreement and in Article III of
the Amended and Restated Security Agreement are true and complete on the date
hereof as if made on and as of the date hereof and as if each reference in said
Section 7 to “this Agreement” included reference to this Amendment No. 4 except
(i) changes resulting from transactions contemplated by or permitted by the
Credit Agreement, and (ii) those applicable to a specific date or period (in
which case such representations and warranties shall be true and complete as of
such specific date or period) and (y) no Default has occurred and is continuing.
 


 
Section 4.  Conditions Precedent.  As provided in Section 2 above, the
amendments to the Credit Agreement set forth in said Section 2 shall become
effective, as of the date hereof (the “Amendment Effective Date”), upon the
satisfaction of the following conditions:
 
(a)           the execution of this Amendment No. 4 by the Company, the Banks
and the Agent,
 
(b)           each Bank increasing its Commitment pursuant to this Amendment No.
4 shall have received from the Company a Note, dated the date hereof, payable to
such Bank in a principal amount equal to the amount of the Commitment set
opposite such Bank’s name under the caption “Commitment” on the signature page
of this Amendment No. 4,
 
(c)           the Agent shall have received from the Company for the account of
each Bank an amendment fee in an amount equal to $1,250,
 
(d)           the Agent shall have received from the Company for the account of
each Bank increasing its Commitment pursuant to this Amendment No. 4 a fee in an
amount equal to 17.5 basis points of the amount by which such Bank’s Commitment
is increased, and
 
(e)           the Company shall have borrowed from each of the Banks increasing
its Commitment pursuant to this Amendment No. 4 and (notwithstanding the
provisions of Section 2.11 of the Credit Agreement requiring that prepayments be
made ratably in accordance with the principal amounts of the Loans held by the
Banks) the Company shall have prepaid Loans made by the other Banks, together
with accrued interest and any amounts payable under Section 2.11 of the Credit
Agreement, in such amounts as shall be necessary so that after giving effect to
such Loans and prepayments, the Loans and all other Obligations of the Borrower
under the Credit Agreement shall be held by the Banks pro rata in accordance
with the respective amounts of their Commitments (as increased hereby).
 
Section 5.  Miscellaneous.  Except as herein provided, the Credit Agreement
shall remain unchanged and in full force and effect.  This Amendment No. 4 may
be executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this Amendment No. 4 by signing any such counterpart.  This
Amendment No. 4 shall be governed by, and construed in accordance with, the law
of the State of New York.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to be
duly executed and delivered as of the day and year first above written.
 
EMPIRE RESOURCES, INC.
 
/s/ Sandra R. Kahn
 
 
By:Sandra R. Kahn

 
 
Vice President

 

 
 
 

--------------------------------------------------------------------------------

 

 
BANKS

 
Commitment                                                                           JPMORGAN
CHASE BANK, N.A.
 
$55,000,000
 
 
By /s/Camille B. LeFevre

 
 
Camille B. LeFevre

 
 
Vice President

 
 
Lending Office for all Loans:

 
 
JPMorgan Chase Bank, N.A.

 
 
270 Park Avenue

 
 
New York, New York 10017

 
 
Address for Notices:

 
 
JPMorgan Chase Bank, N.A.

 
 
1166 Avenue of the Americas, 21st Floor

 
 
New York, New York  10036

 
 
Attention:  Camille B. LeFevre

 
 
Facsimile No.: (212) 899-2911

 
 
Telephone No.: (212) 899-1382

 
 
Email: camille.lefevre@jpmchase.com

 


 

 
 
 

--------------------------------------------------------------------------------

 

 
BANKS

 
Commitment                                                                            BROWN
BROTHERS HARRIMAN & CO.
 
$15,000,000
 
By /s/ Michael L. Vellucci
 
     Name:  Michael L. Vellucci
 
     Title:  Senior Vice President
 
 
Lending Office for all Loans:

 
140 Broadway

 
New York, NY 10005



 
Address for Notices:

 
140 Broadway

 
New York, NY 10005



 
Attention:  Michael Vellucci

 
 
Facsimile No.: 212-493-8998

 
 
Telephone No.: 212-493-8538

 
 
Email: michael.vellucci@bbh.com

 

 
 
 

--------------------------------------------------------------------------------

 

 
BANKS

 
Commitment                                                                            CITICORP
USA, INC.
 
$35,000,000
 
By /s/ Keith Pallman
 
     Name:  Keith Pallmann
 
     Title:  Vice President
 
 
Lending Office for all Loans:

 
Global Wealth Management

 
    666 5th Avenue – 7th Floor

 
New York, New York 10103



 
Address for Notices:

 
Global Wealth Management

 
    666 5th Avenue – 7th Floor

 
New York, New York 10103



 
Attention:  Keith Pallmann

 
 
Facsimile No.: 212-793-4813

 
 
Telephone No.: 212-559-0804

 
 
Email: keith.pallmann@citi.com

 

 
 
 

--------------------------------------------------------------------------------

 

 
BANKS

 
Commitment                                                                            COOPERATIEVE
CENTRALE RAIFFEISEN-$45,000,000BOERENLEENBANK B.A., “RABOBANK
INTERNATIONAL”, NEW YORK BRANCH
 


 
By /s/ Eva Rushkevich
 
     Name:  Eva Rushkevich
 
     Title:  Executive Director
 
By /s/ Rebecca O. Morrow
 
     Name:  Rebecca O. Morrow
 
     Title:  Executive Director
 
 
Lending Office for all Loans:

 
245 Park Avenue

 
New York, New York 10167



 
Address for Notices:

 
245 Park Avenue

 
New York, New York 10167



 
Attention:  Eva Rushkevich

 
 
Facsimile No.: 212-916-3731

 
 
Telephone No.: 212-916-3711

 
 
Email: eva.rushkevich@rabobank.com

 

 
 
 

--------------------------------------------------------------------------------

 

 
BANKS

 
Commitment                                                                            FORTIS
CAPITAL CORP.
 
$25,000,000
 
By /s/ Kimberly Oates
 
     Name:  Kimberly Oates
 
     Title:  Vice President
 
By /s/ Juan J. Mejia
 
     Name:  Juan J. Mejia
 
     Title:  Director
 
 
Lending Office for all Loans:

 
520 Madison Avenue

 
New York, New York 10022



 
Address for Notices:

 
520 Madison Avenue

 
New York, New York 10022



 
Attention:  Kimberly Oates

 
 
Facsimile No.: 212-340-5340

 
 
Telephone No.: 212-340-5349

 
 
Email: kimberly.oates@us.fortis.com

 
 


 
 
 

--------------------------------------------------------------------------------

 



 
JPMORGAN CHASE BANK, N.A., as Agent and as the Swing Line Bank

 
 
By /s/ Camille B. LeFevre

 
 
Camille B. LeFevre

 
 
Vice President

 
 
Address for Notices:

 
 
JPMorgan Chase Bank, N.A.

 
 
1166 Avenue of the Americas, 21st Floor

 
 
New York, New York  10036

 
 
Attention:  Camille B. LeFevre

 
 
Facsimile No.: (212) 899-2911

 
 
Telephone No.: (212) 899-1382

 
 
Email: camille.lefevre@jpmchase.com

 


 


 


 


 


 


 


 


 


 


 


 


 


 
 
EXHIBIT B

 
Form of Borrowing Base Certificate
 
EMPIRE RESOURCES, INC.
 
Borrowing Base
 
As of            , 20__
 

 
Empire
Resources, Inc.
 
Insured Eligible Receivables
$
(x 0.90 =) $
Eligible Receivables (other than (i) Australian Receivables, Eligible Long
Receivables and Insured Eligible Receivables and (ii) Uninsured Eligible
Receivables from any one account debtor in excess of $2,500,000)
$
(x 0.80 =) $
The lesser of (i) $1,000,000 and (ii) 80% of the aggregate amount of Eligible
Long Receivables (other than Australian Receivables and Insured Eligible
Receivables)
$
$1,000,000
(x 0.80 = ) $
Australian Receivables
(only after the Australian Effective Date and not to exceed 10% of the Borrowing
Base)
$
(x 0.70 = ) $
Inventory
 
$
(a)           Eligible In-transitInventory
$
(x 0.80 = ) $
(b)           Eligible InventoryOrdered Under L/C
$
(x 0.80 = ) $
(c)           Eligible WarehouseInventory
((c) and (d) not to exceed65% of the BorrowingBase)
$
(x 0.75 = ) $
(d)           Unsold Aluminum Billet,Sheet and Coil
(not to exceed                                $7,500,000)
((c) and (d) not to exceed65% of the BorrowingBase)
$
(x 0.65 = ) $
Pledged Securities:
      $
(x 0.80 = ) $
Pledged Cash:
$
$
TOTAL (A):
 
$
***
Loans:
      $
 
Letter of Credit Liabilities
   
Letters of Credit:
      $
 
Letters of Indemnity:
      $
 
Acceptances:
      $
 
Credit Reserves:
      $
 
TOTAL (B):
 
$
***
Surplus (Deficit) is the sum of (i) the lesser of the amount of the Revolving
Loan Commitments and Total (A) minus (ii) Total (B):
$

 


 
EMPIRE RESOURCES, INC.








By: ________________________

Name:

Title:

Date:                 , 20__
 


 


 


 


 


 


 


 

 
 
 

--------------------------------------------------------------------------------

 
